COPE, J.
(specially concurring).
I concur in all except the discussion of the curative instruction. Given that in the deposition of the victim the defense learned that the police officer had found the victim’s jewelry in the defendant’s pocket, the defense was already on notice of this fact. Consequently the defendant was not entitled to a curative instruction at all.
If required to reach the question of whether the curative instruction was sufficient, I would have to conclude that it was not. The curative instruction asked the jury, in substance, to disregard the police officer’s testimony about where he found the victim’s jewelry. While jurors usually *1023can be expected to obey a curative instruction, I do not think they could be expected to forget the officer’s testimony that the jewelry was in the defendant’s pocket.
Under the circumstances, however, defendant was not entitled to a curative instruction at all, and the curative instruction did not harm the defendant. I concur that affirmance is in order here.